UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6076


KENNETH EDWARD BARBOUR,

                Petitioner – Appellant,

          v.

GENE M. JOHNSON,    Director   of   the   Virginia   Department   of
Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.        F. Bradford Stillman,
Magistrate Judge. (2:09-cv-00302-MSD-FBS)


Submitted:   May 20, 2010                      Decided:    May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Edward Barbour, Appellant Pro Se. Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth Edward Barbour seeks to appeal the magistrate

judge’s order directing the Respondent to answer his 28 U.S.C.

§ 2254 (2006) petition.        This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).          The order Barbour seeks to appeal is

neither   a   final   order    nor   an    appealable   interlocutory   or

collateral order.     Accordingly, we deny what we construe as a

motion to expedite a decision in this appeal and dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                DISMISSED




                                     2